UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER:1-13861 MED-EMERG INTERNATIONAL INC. (Exact Name of Registrant as Specified in Its Charter) PROVINCE OF ONTARIO, CANADA N/A (State or Other Jurisdiction of Incorporation or Organization) (IRS Employment Identification No.) 6711 Mississauga Road, Suite 404 Mississauga, Ontario, Canada L5N 2W3 (Address of Principal Executive Offices) (Zip Code) (905) 858-1368 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso No x As of August 13, 2007, 58,277,696 of the registrant’s common shares were outstanding. The aggregate market value of the shares of the issuer's common stock held by non-affiliates was approximately $3.8 million based on the last reported sale price of $0.15 per share on August 13, 2007 as quoted on the OTC Bulletin Board. 1 MED-EMERG INTERNATIONAL INC. TABLE OF CONTENTS TABLE OF CONTENTS 2 PART I:FINANCIAL INFORMATION 3 ITEM 1.CONDENSED FINANCIAL STATEMENTS 3 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 ITEM 3: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 31 ITEM 4: CONTROLS AND PROCEDURES 31 PART II:OTHER INFORMATION 32 ITEM 1A.RISK FACTORS 32 ITEM 6. EXHIBITS 32 SIGNATURES 33 2 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements as defined by the Private Securities Litigation Reform Act of 1995. Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance and underlying assumptions and other statements, which are other than statements of historical facts. These statements are subject to uncertainties and risks including, but not limited to, product and service demand and acceptance, changes in technology, economic conditions, the impact of competition and pricing, government regulation, and other risks described in this document and in other reports filed from time to time with the Securities and Exchange Commission. All such forward-looking statements are expressly qualified by these cautionary statements and any other cautionary statements that may accompany the forward-looking statements. In addition, Med Emerg International Inc. disclaims any obligations to update any forward-looking statements to reflect events or circumstances after the date hereof. PART I:FINANCIAL INFORMATION ITEM 1.CONDENSED FINANCIAL STATEMENTS 3 Med-Emerg International Inc. Consolidated Balance Sheets As at June 30, 2007 and December 31, 2006 (in US$) June 30 December 31 2007 2006 Assets (Unaudited) Current assets Cash $ 2,760,733 $ 4,028,128 Accounts receivable 3,176,003 2,497,610 Prepaid expenses and other 326,677 76,045 Discontinued operations (Note 4) 529 463,870 6,263,942 7,065,653 Property, plant and equipment 1,216,517 597,543 Goodwill and other intangible assets 237,596 237,596 Deferred clinic set-up costs 89,999 - $ 7,808,054 $ 7,900,792 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ 2,720,597 $ 2,273,061 Discontinued operations (Note 4) 645,381 880,373 3,365,978 3,153,434 Long-term liabilities Notes payable 377,585 453,369 Discontinued operations (Note 4) 138,315 280,873 Redeemable, convertible Series I Special shares (Note 6a) 2,883,892 2,589,159 3,399,792 3,323,401 6,765,770 6,476,835 Contingent liabilities (Note 10) SHAREHOLDERS' EQUITY Capital stock (Note 6) 16,420,668 16,420,668 Contributed surplus (Note 7) 3,106,792 3,106,792 Deficit (17,717,430 ) (17,253,951 ) Cumulative translation adjustment (767,746 ) (849,552 ) 1,042,284 1,423,957 $ 7,808,054 $ 7,900,792 The accompanying notes are an integral part of these consolidated financial statements. 4 Med-Emerg International Inc. Consolidated Statements of Deficit For the three and six months ended June 30, 2007 and June 30,2006 (Unaudited) (in US$) THREE MONTHS ENDED SIX MONTHS ENDED June 30 June 30 June 30 June 30 2007 2006 2007 2006 Balance, beginning of period, as previously reported $ (17,524,205 ) $ (18,008,822 ) $ (17,253,951 ) $ (18,077,662 ) Financial instruments - recognition and measurement (Note 3a) - - 16,972 - Balance, beginning of period (17,524,205 ) (18,008,822 ) (17,236,979 ) (18,077,662 ) Income (loss) attributable to common shareholders (193,225 ) 692,565 (480,451 ) 761,405 Balance, end of period $ (17,717,430 ) $ (17,316,257 ) $ (17,717,430 ) $ (17,316,257 ) Med-Emerg International Inc. Consolidated Statements of Comprehensive Income (Loss) and Other Comprehensive Loss For the three and six months ended June 30, 2007 and June 30, 2006 (Unaudited) (in US$) THREE MONTHS ENDED SIX MONTHS ENDED June 30 June 30 June 30 June 30 2007 2006 2007 2006 Net income (loss) attributable to common shareholders $ (193,225 ) $ 692,565 $ (480,451 ) $ 761,405 Other comprehensive income Change in cumulative translation adjustment 74,781 28,470 81,806 25,225 Comprehensive income (loss) for the period, attributable to common shareholders $ (118,444 ) $ 721,035 $ (398,645 ) $ 786,630 Accumulated other comprehensive loss, beginning of period $ (842,527 ) $ (796,132 ) $ (849,552 ) $ (792,887 ) Other comprehensive income 74,781 28,470 81,806 25,225 Accumulated other comprehensive loss, end of period $ (767,746 ) $ (767,662 ) $ (767,746 ) $ (767,662 ) The accompanying notes are an integral part of these consolidated financial statements. 5 Med-Emerg International Inc. Consolidated Statement of Operations Three months and six months ended June 30, 2007 and 2006 (Unaudited) (in US$) THREE MONTHS ENDED SIX MONTHS ENDED June 30 June 30 June 30 June 30 2007 2006 2007 2006 (restated) (restated) Revenue $ 5,352,286 $ 4,757,232 $ 10,423,436 $ 9,040,702 Physician fees and other direct costs 3,695,740 3,357,813 7,377,820 $ 6,466,533 1,656,546 1,399,419 3,045,616 2,574,169 Expenses Salaries and benefits 981,261 738,648 1,840,105 $ 1,411,715 General and administration 402,778 275,872 879,938 $ 506,458 Occupancy costs and supplies 188,318 100,091 335,298 $ 219,559 Travel and marketing 126,816 74,911 183,010 $ 120,767 1,699,173 1,189,522 3,238,351 2,258,499 Income (loss) before undernoted items (42,627 ) 209,897 (192,735 ) 315,670 Interest income, net of bank charges (46,057 ) (6,813 ) (53,390 ) - Interest on long-term debt 39,883 14,449 68,980 14,449 Amortization of property, plant, and equipment 88,124 46,628 141,823 86,934 Interest expense on financial liability carried at amortised cost 4,279 - 9,036 - Stock compensation expense - 10,456 - 88,859 86,229 64,720 166,449 190,242 Income (loss) before discontinued operations (128,856 ) 145,177 (359,184 ) 125,428 Discontinued operations Loss from discontinued operations (note 4) (64,369 ) (100,842 ) (121,267 ) (12,253 ) Income taxes recovery - 648,230 - 648,230 Net income (loss) from discontinued operations (64,369 ) 547,388 (121,267 ) 635,977 Net income/(loss) attributable to common shareholders $ (193,225 ) $ 692,565 $ (480,451 ) $ 761,405 Income (loss) per common share, basic and fully diluted Continuing operations $ (0.00 ) $ 0.00 $ (0.01 ) $ 0.00 Discontinued operations $ (0.00 ) $ 0.01 $ (0.00 ) $ 0.01 $ (0.00 ) $ 0.01 $ (0.01 ) $ 0.01 Weighted average common shares and share equivalents, diluted 58,277,696 58,277,696 58,277,696 58,277,696 The accompanying notes are an integral part of these consolidated financial statements. 6 Med-Emerg International Inc. Consolidated Statements of Cash Flows Three and six months ended June 30, 2007 and 2006 (Unaudited) (in US$) THREE MONTHS ENDED SIX MONTHS ENDED June 30 June 30 June 30 June 30 2007 2006 2007 2006 (restated) (restated) Cash Flows from Operating Activities Net income/(loss) before discontinued operations $ (128,856 ) 145,177 $ (359,184 ) $ 125,428 Adjustments for: Amortization of property, plant and equipment 88,124 46,628 141,823 86,934 Interest expense on financial liability carried at amortized cost 4,279 - 9,036 - Stock compensation expense - 10,456 - 88,859 Accretion of expense on Series I Shares 23,854 - 47,956 - (12,599 ) 202,261 (160,369 ) 301,221 Decrease in non-cash working capital components (127,092 ) (321,757 ) (481,489 ) (382,576 ) Recovery of income taxes - (648,230 ) - (648,230 ) Discontinued operations (Note 4) 35,408 891,397 (35,477 ) 742,372 (104,283 ) 123,671 (677,335 ) 12,787 Cash Flows from Investing Activities Additions to property, plant, and equipment (374,250 ) (65,357 ) (760,796 ) (95,891 ) Additions to deferred development costs (89,999 ) - (89,999 ) - (464,249 ) (65,357 ) (850,795 ) (95,891 ) Cash Flows from Financing Activities Repayment of notes payable (114,900 ) - (75,784 ) - Effect of foreign currency exchange rate changes 251,008 20,768 336,519 17,523 Increase (decrease) in cash (432,424 ) 79,082 (1,267,395 ) (65,581 ) Cash, beginning of the period 3,193,157 516,284 4,028,128 660,947 Cash, end of the period $ 2,760,733 $ 595,366 $ 2,760,733 $ 595,366 The accompanying notes are an integral part of these consolidated financial statements. 7 MED-EMERG INTERNATIONAL INC Notes to Unaudited Consolidated Financial Statements Three and Six Months ended June 30, 2007 and 2006 1. ORGANIZATION AND DESCRIPTION OF BUSINESS Med-Emerg International Inc. (“MEII”, “Med-Emerg” or the “Company”) provides quality healthcare solutions to the Canadian healthcare industry. The Company is publicly traded and listed on the OTC Bulletin Board. The Company completed its initial public offering in February 1998. The Company’s operations are carried out in three units: Staffing Solutions, Medical Services and Healthcare Consulting.Prior to 2005 the Company was also involved in the Government Healthcare Services (including Department of National Defence “DND”). See Discontinued Operations - Note 4. For Staffing Solutions, the Company provides emergency department physician and nurse recruitment, staffing and administrative support services to hospitals and federal corrections facilities, on a contractual basis, and physician and nurse practitioners to select long-term facilities in Ontario. At June 30, 2007, the Company had about 40 physician and nurse staffing contracts in approximately 30 facilities across Ontario. The Medical Services division is comprised of (a) infusion services and (b) pain management services.The infusion business provides special access Remicadeä infusion services to patients suffering from a variety of inflammatory disorders including Crohn’s disease and rheumatoid arthritis, at clinic locations across Ontario. In November 2004, the Company acquired a pain management clinic and commenced offering services to Toronto-area residents who experience chronic pain.Since then, nine additional clinics have opened. MEII provides Healthcare Consulting services to select Canadian private and public institutions on issues related to a variety of healthcare topics. The Company sold all of its medical clinics during the 2003 fiscal year. In January 2005, the Company resumed operation of a family medical clinic previously sold in 2003, after it failed to achieve certain earnings targets.In November, 2005, the Company resumed operation of a second clinic, when the buyer defaulted on certain payment obligations.During November 2006 the Company established a plan to dispose of the remaining family medical clinics and the results of this operation are now included as Discontinued Operations (see Note 4).. 2. BASIS OF PRESENTATION The accompanying consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”). These consolidated financial statements consolidate the accounts of MEII and all of its wholly-owned subsidiaries 927563 Ontario Inc., 927564 Ontario Inc., Med-Emerg Inc., Med-Emerg Health Centres Inc., YFMC Healthcare Inc., YFMC Healthcare (Alberta) Inc., Doctors on Call Ltd and CPM Health Centres Inc. Intercompany accounts and transactions have been eliminated on consolidation. The consolidated financial statements are expressed in U.S. dollars for the benefit of U.S. readers. Differences between Canadian and United States GAAP are described in Note 9. In the opinion of management, the unaudited interim consolidated financial statements follow the same accounting policies and methods of application as the most recent audited annual financial statements. 8 Operating results for the interim periods are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. These unaudited interim consolidated financial statements are condensed, and do not include all disclosures required for annual financial statements, which are contained in the notes to the Company’s audited consolidated financial statements filed as part of the Company’s Annual Report on Form 10-K for the year ended December 31, 2006 (the “2006 Annual Report”). These unaudited interim consolidated financial statements, footnote disclosures and other information should be read in conjunction with the consolidated financial statements and the notes thereto included in the 2006 Annual Report. 3. SUMMARY OF SIGNIFICANT CHANGES IN ACCOUNTING POLICIES (a) Financial instruments - recognition and measurement On January 1, 2007, the Company adopted Section 3855 of the Canadian Institute of Chartered Accountants’ (“CICA”) Handbook, “Financial Instruments - Recognition and Measurement”. It describes the standards for recognizing and measuring financial instruments in the balance sheet and the standards for reporting gains and losses in the financial statements. Financial assets available for sale, assets and liabilities held for trading and derivative financial instruments, whether part of a hedging relationship or not, have to be measured at fair value. The Company has made the following classifications: m Cash and temporary investments are classified as financial assets held for trading and are measured at fair value. Gains and losses related to periodic revaluation are recorded in net income. m Accounts receivable are classified as loans and receivables and are initially measured at fair value and subsequently valued at amortized cost using the effective interest rate method. m Accounts payable and accrued liabilities and long-term debt are classified as other liabilities and are initially measured at fair value and subsequently valuaed at amortized cost using the effective interest rate method. The adoption of this Section was done retroactively without restatement of the consolidated financial statements of prior periods. As at January 1, 2007, the impact on the consolidated balance sheet of measuring the financial assets and liabilities using the effective interest rate method was a decrease in accounts payable and opening deficit of $16,972. The Company determined that there were no hedging derivatives as at January 1, 2007. (b)Comprehensive income On January 1, 2007, the Company adopted Section 1530 of the CICA Handbook, “Comprehensive Income”. It describes reporting and disclosure recommendations with respect to comprehensive income and its components. Comprehensive income is the change in shareholders’ equity, which results from transactions and events from sources other than the Company’s shareholders. 9 (c)Equity On January 1, 2007, the Company adopted Section 3251 of the CICA Handbook, “Equity”, replacing Section 3250, “Surplus”. It describes standards for the presentation of equity and changes in equity for reporting period as a result of the application of Section 1530, “Comprehensive Income”. The Company determined that there was no impact to its financial statements from the adoption of Section 3250 of the CICA Handbook. (d)Hedges On January 1, 2007, the Company adopted Section 3865 of the CICA Handbook, “Hedges”. The recommendations of this Section expand the guidelines required by Accounting Guideline 13 (AcG-13), “Hedging Relationships”. This Section describes when and how hedge accounting can be applied as well as the disclosure requirements. Hedge accounting enables the recording of gains, losses, revenues and expenses from the derivative financial instruments in the same period as for those related to the hedged item. The Company determined that there was no impact to its financial statements from the adoption of Section 3865 of the CICA Handbook. (e)Deferred Clinic Set-up Costs During the year, the Company adopted the provisions of EIC 127 “Revenues and Expenditures During the Pre-operating Period”, regarding the deferral and amortization of pre-operating costs over the term associated with which they are used. 4. DISCONTINUED OPERATIONS Family Medical Clinics Sale On September 5, 2003 the Company entered into a transaction with AIM Health Group Ltd. (“AIM”) to dispose of MEII’s Ontario-based clinic operations. On December 31, 2003, MEII’s indirect wholly-owned subsidiary YFMC Healthcare (Alberta) Inc. sold certain assets of the following four medical clinics located in the province of Alberta: Martindale Medical Centre, McKnight Village Medical Clinic, Jasper Avenue Medical Clinic, West Edmonton Mall Medical Centre. Ownership of two of the family medical clinics sold in 2003 reverted to the Company in 2005.During the fourth quarter of 2006 the decision was taken to dispose of these assets. Government Healthcare Services (including Department of National Defence) In March of 2001, the Company was awarded an administrative management services contract (“the Contract”), the largest of its kind, to provide medical staffing for military bases of the Department of National Defence (“DND”) across Canada. The Contract had an initial period of three years ending on March 31, 2004, but it was amended and extended until March 31, 2005. In May 2004, Public Works and Government Services Canada (“PWGSC”) re-tendered the Contract.Med-Emerg responded to the tender proposal and its bid was one of three considered by PWGSC (“the New Contract”).In December 2004 Med-Emerg learned that it was not successful in its bid to win the New Contract with DND.Its contractual relationship with the Canadian government for DND medical staffing services ended on March 31, 2005. 10 The loss from discontinued operations is comprised of a loss from the Family Medical Clinics of $125,208, (2006 - a loss of $81,533) and income from the DND Contract of $3,941, (2006 - income of $69,280). The summarized statements of loss for the Discontinued Operations follows: Three Months Ended June 30 Six Months Ended June 30 2007 2006 2007 2006 Revenue $ 174,330 $ 183,856 $ 334,468 $ 723,659 Physician fees and other direct costs 86,215 81,100 163,052 235,942 Gross margin 88,115 102,756 171,416 487,717 Operating, general and administrative expenses 157,447 163,540 296,244 425,095 Interest and other expenses, net of recoveries (4,963 ) 40,058 (3,561 ) 74,875 Income (loss) from discontinued operations $ (64,369 ) $ (100,842 ) $ (121,267 ) $ (12,253 ) Results of discontinued operations for 2006 have been restated to reflect the impact of the decision taken in November 2006 to discontinue the Family Medical Business.The restatement had the following impact on the 2006 results: Three Months to June 30, 2006 Six Months to June 30, 2006 (as previously (as previously reported) (as adjusted) reported) (as adjusted) Revenue $ 6,337 $ 183,856 $ 293,045 $ 723,659 Physician fees and other direct costs - 81,100 - 235,942 Gross margin 6,337 102,756 293,045 487,717 Operating, general and administrative expenses 18,634 163,540 148,890 425,095 Interest and other expenses 40,055 40,058 74,872 74,875 Income from discontinued operations $ (52,352 ) $ (100,842 ) $ 69,283 $ (12,253 ) The summarized balance sheets for the Discontinued Operations are: June 30, December 31, 2007 2006 Assets Current Cash $ 529 $ 1,755 Accounts receivable - 462,115 $ 529 $ 463,870 Liabilities Current Accounts payable and accrued liabilities $ 645,381 $ 880,373 Long-term debt 138,315 280,873 $ 783,696 $ 1,161,246 Net liabilities $ 783,167 $ 697,376 11 The long-term debt of $138,315 ($280,873 at December 31, 2006) pertains to the long-term portion of the Goods and Services Tax (“GST”) which is payable over a period of five years, pursuant to an agreement between the Company and the Canada Revenue Agency (“CRA”).The GST obligation arose on revenues associated with the DND contract.An amount of $28,164 (CDN$30,000) is payable monthly and is reviewable every six months. The current portion of this debt $337,968 (December 31, 2006 - $296,904) has been classified under current portion of Discontinued Operations. The CRA has the right to register a Lien under the Personal Property Security Act with the Province of Ontario to secure its position. 5.INCOME TAXES The Company continues to fully recognize its tax benefits which are offset by a valuation allowance to the extent that it is not more likely than not that the deferred tax assets will be realized. As at June 30, 2007, the Company had unrecognized tax benefits of $3.1 million associated with non-capital loss carryforwards and tax pools of $9.2 million. The Company files federal and provincial income tax returns in Canada.The Company is generally no longer subject to provincial income tax examinations by provincial tax authorities for years before 2005 and to federal income tax examinations for years before 2003. The Canada Revenue Agency (“CRA”) commenced an examination of the Company’s Canadian income tax returns for 2003 and 2004 in the third quarter of 2006 that is anticipated to be completed by the end of 2007. As of June 30, 2007, the CRA has not made any proposed adjustments to the Company’s tax positions. Management does not anticipate that adjustments, if any, which may be proposed by the CRA would result in a material change to its financial position. The Company recognizes any interest accrued related to unrecognized tax benefits in interest expense and penalties in operating expenses. During the three and six month periods ended June 30, 2007 and 2006, there was no such interest or penalty. 6. CAPITAL STOCK (a)Share Capital On July 11, 2006, the Company executed definitive agreements with Calian Technologies Ltd. for the private placement of 8,750,000 shares of the Company’s newly designated Series I Special Shares (the “Series I Shares”) for aggregate gross proceeds to the Company of CDN$3.5 million ($3.1 million).On July 12, 2006, the Company received CDN$1.75 million ($1.57 million). The remainder of the funds consisting of CDN$ 1.75 million ($1.57 million) were received by the Company as follows: (i) the amount of CDN$0.875 million ($0.785 million) was received on August 30, 2006, upon the filing by the Company of a registration statement covering the resale of the Common Shares underlying the Series I Shares and the (ii) remainder of the consideration was received on September 21, 2006, when the registration statement was declared effective by the Securities and Exchange Commission.The Series I Shares have a term of five years. The Series I Shares are, at the option of the holder, convertible at any time into the Company’s Common Shares, at an initial conversion rate of one Common Share for each Series I Share, subject to adjustment in the event of certain capital adjustments or similar transactions, such as a stock split or merger. Commencing on the second anniversary of issuance, the Company is entitled to require the conversion of outstanding Series I Shares at the applicable conversion rate, provided that the following conditions are satisfied: (i) the volume weighted average trading price (VWAP) of the Company’s Common Share on the principal exchange or market (including the OTC Bulletin Board) on which the Common Shares are traded or quoted is greater than or equal to $0.46 (as may be adjusted in respect of any stock split) during any 60 consecutive calendar day period, (ii) the total volume of Common Shares traded over such period exceeds 600,000 shares (as adjusted to reflect any stock splits), and (iii) the Company delivers written notice of such conversion to the holders of the Series I Shares within 10 days of the satisfaction of the 12 above conditions. The Company's right to require such conversion is further subject to there being an effective registration statement at the time covering the resale of the Common Shares underlying the Series I Shares.If not converted into Common Shares prior to the fifth anniversary of issuance, the Series I Shares are automatically redeemable at the sole discretion of the Company in either (a) cash at a rate of $0.45 per share or (b) in Common Shares of the Company based on the VWAP of the Common Shares of the Company during the sixty (60) consecutive calendar day period immediately preceding the fifth anniversary.In the event of a change in control, the Series I Shares are also required to be redeemed in cash at a rate of $0.45 per share.The mandatory redemption and conversion features of the Series I Shares result in the classification of separate liability and equity components of the Series I Shares. The Series I Shares have been accounted for as a compound financial instrument consisting of both a financial liability and equity component.The proceeds of the Series I Shares were allocated to the two components based on the present value of the future redemption value of the Series I Shares, discounted at a rate of 3.4%, which reflected management’s estimate of the rate of return required for instruments with similar characteristics and terms at the time of the issuance of the Series I Shares. (b)Common stock purchase warrants During the third quarter of 2006, the terms of the 1,437,500 Common Share purchase warrants were amended, extending the expiry of these warrants from August 11, 2006 to September 11, 2006.The incremental fair value determined by Black Scholes was $4,648 and the fair value assumptions were a risk-free rate of 2.6% an expected life of 30 days, expected volatility of 98% and expected dividends of nil. This amount was charged to income as stock based compensation expense and credited to contributed surplus. These warrants expired September 11, 2006. During the first quarter of 2006, the terms of the Common Share purchase warrants were amended, extending the expiry of these warrants from February 11, 2006 to August 11, 2006. The incremental fair value determined by Black Scholes was $69,876 and the fair value assumptions were a risk-free rate of 2.5% an expected life of one year, expected volatility of 119% and expected dividends of NIL.This amount was charged to income as stock based compensation expense and credited to contributed surplus. 7. CONTRIBUTED SURPLUS During the third quarter of 2006 Common Share purchase warrants expired.When the Common Share purchase warrants were issued in 1998, $106,111 of value was attributed to the Common Share purchase warrants.With expiration of the Common Share purchase warrants the value attributed to them was written-off.This amount was credited to contributed surplus. During the third quarter of 2006, an amount of $4,648 was recorded as stock compensation expense for the extension of 1,437,500 Common Share purchase warrants from August 11, 2006 to September 11, 2006. This amount was credited to contributed surplus. During the second quarter of 2006, an amount of $10,456 was recorded as stock compensation expense for options granted to an employee in 2004 for the portion that vested in the second quarter of 2006. This amount was credited to contributed surplus. During the first quarter of 2006, the terms of the Common Share purchase warrants were amended, extending the expiry of these warrants from February 11, 2006 to August 11, 2006. As a result of this, stock compensation expense of $69,876 was recorded. In addition, an amount of $8,527 has been recorded as stock compensation expense for options granted to an employee in 2004 for the portion that vested in the first quarter of 2006. These amounts have been credited to contributed surplus. 13 8. RELATED PARTY TRANSACTIONS During the first six months of 2007, included in general and administration expenses are administrative fees of $nil in regards to payments to a related company ($31,872 in 2006). There are no related party balances outstanding at June 30, 2007 or December 31, 2006.These transactions have been recorded at their exchange amount which is the amount agreed to by the related parties. 9. CANADIAN AND UNITED STATES ACCOUNTING POLICY DIFFERENCES These consolidated financial statements have been prepared in accordance with Canadian GAAP, which conform in all material respects with accounting principles generally accepted in the United States (“U.S. GAAP”) during the periods presented, except with respect to the following: (a)Redeemable SeriesI Special Shares The Series I Shares are accounted for as a compound financial instrument comprising both a financial liability and equity under Canadian GAAP, because of their underlying terms and conditions, which include a mandatory redemption feature. Under U.S. GAAP, EITF Abstract Topic D-98 Classification and Measurement of Redeemable Securities recommends that shares that are redeemable for cash based on an occurrence of events outside of the control of the company should be classified outside of shareholders’ equity. The Series I Shares, which are redeemable for cash in the event of a change in control, are presented outside of shareholders’ equity for U.S. GAAP purposes. At this time it is management’s intention to redeem the Series I Shares through the issuance of common shares. As a result of accounting for the Series 1 Shares as a compound financial instrument under Canadian GAAP, the liability component is accreted to the face value of the shares over the five year period to maturity.As the Series 1 Shares are not a liability for U.S. GAAP purposes the accretion expense charged to net income for the period under Canadian GAAP is reversed for U.S. GAAP purposes.Furthermore, since under U.S. GAAP the Series 1 Shares are “quasi-equity” the face value is adjusted to the initial U.S. dollar value on issuance and the foreign currency translation adjustment recorded under Canadian GAAP relating to the liability component is reversed for U.S. GAAP purposes. The reconciliation of Canadian to U.S. GAAP for the Series 1 Shares is as follows: June 30, December 31, 2007 2006 Liability portion of redeemable, convertible Series I Shares - Canadian GAAP $ 2,883,892 $ 2,589,159 Impact of accretion expense (96,409 ) (48,124 ) Equity portion of redeemable, convertible Series I Shares - Canadian GAAP 482,043 482,043 Translation adjustment attributable to Series I Shares (162,972 ) 83,476 Series I Shares - U.S. GAAP $ 3,106,554 $ 3,106,554 (b)Share capital, goodwill and correction of prior period error Under Canadian GAAP, the purchase price of an acquisition completed prior to 2006 was determined based on the share price on the date the transaction was consummated. Under U.S. GAAP, the purchase price of an acquisition where shares are issued is determined based on the share price for the period surrounding the announcement date of the acquisition. The share price used for the YFMC Healthcare Inc. acquisition in 1999 under Canadian GAAP was $1.25. The share price used for the YFMC Healthcare 14 Inc. acquisition under U.S. GAAP was $1.859. The difference was allocated to goodwill at that time and, subsequently, the goodwill was impaired and written-off. (c)Stock purchase warrants Under U.S. GAAP, detachable stock purchase warrants are given separate recognition from the primary security issued.Upon initial recognition, the carrying amount of the two securities is allocated based on the relative fair values at the date of issuance.Under Canadian GAAP, the detachable stock purchase warrants issued in conjunction with the private stock offering on January 22, 1996 and subsequently surrendered, have been given no recognition in the consolidated financial statements. Under U.S. GAAP, based on an ascribed fair value of $0.364 for each of the 1,000,000 share purchase warrants issued, share capital would be lower by $36,406 and, given that the share purchase warrants were cancelled, the carrying amount of contributed surplus would be increased by $36,406. (d)Comprehensive loss Statement of Financial Accounting Standards No. 130, “Reporting Comprehensive Income” (SFAS 130), establishes standards for the reporting and display of comprehensive income and its components in the consolidated financial statements.Under U.S. GAAP the foreign currency translation adjustment recorded for the period and included in the cumulative translation adjustment in shareholders’ equity is included in comprehensive income (loss).The foreign currency translation adjustments are not currently adjusted for income taxes. The company is situated in Canada, and the foreign currency translation adjustments relate to the translation of the consolidated financial statements from Canadian dollars into United States dollars, solely for the convenience of the readers. (e)Start-up costs Under Canadian GAAP as described in EIC 127 “Revenues and Expenditures During the Pre-operating Period”, certain pre-operating costs may be deferred and amortized over the term associated with which they were incurred.Under U.S. GAAP such start-up costs are expensed in the period in which they occur. (f)Accounting for Income Taxes On January 1, 2007, the Company adopted the provisions of Financial Accounting Standards Board (“FASB”) Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (“FIN 48”), an interpretation of FASB Statement No. 109, “Accounting for Income Taxes.” FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The interpretation requires that the Company recognize the impact of a tax position in the financial statements if that position is more likely than not to be sustained on audit, based on the technical merits of the position. FIN 48 also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods and disclosure. In accordance with the provisions of FIN 48, any cumulative effect resulting from the change in accounting principle is to be recorded as an adjustment to the opening balance of deficit. The adoption of FIN 48 did not result in a material impact on the Company’s financial position or results of operations. The effect of these accounting differences on capital stock, contributed surplus, deficit, cumulative translation adjustment, net income (loss) and net income (loss) per share are as follows: 15 June 30, December 31, 2007 2006 Capital stock - Canadian GAAP $ 16,420,668 $ 16,420,668 Capital stock issued on purchase of YFMC Healthcare Inc. (Note 9b) 1,087,872 1,087,872 Ascribed fair value of share purchase warrants issued (Note 9c) (36,406 ) (36,406 ) Equity portion of redeemable Series I Shares (Note 9a) (482,043 ) (482,043 ) Capital stock - U.S. GAAP $ 16,990,091 $ 16,990,091 Contributed surplus - Canadian GAAP $ 3,106,792 $ 3,106,792 Share purchase warrants (Note 9c) 36,406 36,406 Additional paid-in capital U.S. GAAP $ 3,143,198 $ 3,143,198 Deficit - Canadian GAAP $ (17,717,430 ) $ (17,253,951 ) Write-off of goodwill on purchase of YFMC Healthcare Inc. (Note 9b) $ (1,087,872 ) $ (1,087,872 ) Impact of accretion expense (Note 9a) 96,409 48,124 Financial instruments - recognition and measurement (Note 3a) (16,972 ) - Interest expense on financial liability carried at amortized cost (Note 3a) 9,036 - Impact of start-up costs (Note 9e) (89,999 ) - Deficit - U.S. GAAP $ (18,806,828 ) $ (18,293,699 ) Cumulative translation adjustment - Canadian GAAP $ (767,746 ) $ (849,552 ) Translation adjustment attributable to Series I Shares (Note 9a) 162,972 (83,476 ) Cumulative translation adjustment - U.S. GAAP $ (604,774 ) $ (933,028 ) Shareholders' equity - U.S. GAAP $ 721,687 $ 906,562 Three Months Ended June 30 Six Months Ended June 30 2007 2006 2007 2006 Net income (loss) - Canadian GAAP $ (193,225 ) $ 692,565 $ (480,451 ) $ 761,405 Impact of accretion expense (Note 9a) 23,854 - 47,956 - Interest expense on financial liability carried at amortized cost (Note 3a) 4,279 - 9,036 - Impact of deferred set-up costs (Note 9e) (36,702 ) - (89,999 ) Net income (loss) - U.S. GAAP (201,794 ) 692,565 (513,458 ) 761,405 Foreign currency translation adjustment 220,299 20,768 328,254 17,523 Comprehensive income (loss) $ 18,505 $ 713,333 $ (185,204 ) $ 778,928 Net income (loss) per share, basic and diluted - Canadian GAAP Continuing operations $ (0.00 ) $ 0.00 $ (0.01 ) $ 0.00 Discontinued operations $ (0.00 ) $ 0.01 $ (0.00 ) $ 0.01 Net income (loss) per share, basic and diluted - U.S. GAAP Continuing operations $ (0.00 ) $ 0.00 $ (0.00 ) $ 0.00 Discontinued operations $ (0.00 ) $ 0.01 $ (0.00 ) $ 0.01 No. of shares outstanding 58,277,696 58,277,696 58,277,696 58,277,696 16 Recently Issued Accounting Pronouncements In September 2006, the FASB issued SFAS No. 157, "Fair Value Measurements" which is effective for fiscal years beginning after November 15, 2007 and for interim periods within those years. This statement defines fair value, establishes a framework for measuring fair value and expands the related disclosure requirements. The Company is currently evaluating the potential impact of this statement on its consolidated financial statements. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities.” This standard provides companies with an option to report selected financial assets and liabilities at fair value. The Standard’s objective is to reduce both complexity in accounting for financial instruments and the volatility in earnings caused by measuring related assets and liabilities differently. This standard also establishes presentation and disclosure requirements designed to facilitate comparisons between companies that choose different measurement attributes for similar types of assets and liabilities. This Statement is effective as of the beginning of an entity’s first fiscal year beginning after November 15, 2007. The Company is currently evaluating the potential impact of this statement on our consolidated financial statements. 10. CONTINGENT LIABILITIES (i) There is uncertainty with respect to the Company’s liability for Goods and Services Tax pertaining to certain services that it previously provided.The measurement of this uncertainty is not determinable and management is of the view that it is not probable that a liability will be confirmed.No provision has been made in respect thereof, in these consolidated financial statements. (ii) There is uncertainty with respect to the Company’s liability arising from a contractual dispute with a third party.The potential costs to the Company associated with this dispute range from $nil to $1.6 million.The Company is of the view that it is not probable that the Company will be found liable for these costs. No provision has been made in respect thereof, in these consolidated financial statements. (iii) Claims have been made against the Company for unspecified damages in regards to a claim for wrongful dismissal and breach of contract.The Company is of the view that liability, if any, would be the responsibility of a third party contractor and if damages were found, they would not be material in light of the current law.Since management is of the opinion that the claim is unlikely to succeed, no provision has been made in respect thereof in these consolidated financial statements. (iv) The Company sub-leased certain premises to third parties when it disposed of its clinic operations (see Note 4 - Discontinued Operations). In case of payment defaults by the third parties, the Company could be held liable for rent on these premises. Rent for these premises over the next seven years, during the respective lease terms, totals approximately $900,000. (v) The Company is party to various claimsand legal proceedings arising in the normal course of business.Whileclaims and litigation are subject to inherent uncertainties, management currently believes that the ultimate outcome ofclaims and proceedings, individually and in the aggregate, will not have a material adverse effect on our consolidated financial position, results of operations or cash flows. Any liability resulting from the above will be recorded as a charge to earnings in the period it is determined the occurrence of a confirming future event is likely and the amount of loss can be reasonably estimated. 17 11. SEGMENTED INFORMATION The Company operates under three business units: Staffing Solutions, Medical Services, and Healthcare Consulting Services. The segmented information for the business units are as follows: Three Months Ended June 30 Six Months Ended June 30 2007 2006 2007 2006 Revenue Staffing solutions $ 2,638,345 $ 3,026,526 $ 5,375,617 $ 5,687,083 Medical services 2,613,454 1,513,358 4,698,656 2,701,752 Healthcare consulting 100,487 217,348 349,164 651,867 5,352,286 4,757,232 10,423,437 9,040,702 Divisional income (loss) before the undernoted Staffing solutions 48,182 106,247 21,516 245,863 Medical services 102,638 158,181 23,661 80,355 Healthcare consulting (193,447 ) (54,531 ) (237,911 ) (10,548 ) (42,627 ) 209,897 (192,735 ) 315,670 Interest income, net of bank charges (46,057 ) (6,813 ) (53,390 ) - Interest on long-term debt 39,883 14,449 68,980 14,449 Amortization of property, plant and equipment 88,124 46,628 141,823 86,934 Interest expense on financial liability carried at amortized cost 4,279 - 9,036 - Stock based compensation expenses - 10,456 - 88,859 86,229 64,720 166,449 190,242 Net income (loss) from continuing operations $ (128,856 ) $ 145,177 $ (359,184 ) $ 125,428 12.ECONOMIC DEPENDENCE The Company derived approximately 19% of its revenue for the six month period ended June 30, 2007 (14% - 2006) from services provided under its contract with Schering-Plough Canada Inc. (“Schering”), and as such is subject to concentration risk associated with the continuation of its contract with Schering. 13.SUBSEQUENT EVENT Effective July 31, 2007, the Company sold certain assets associated with its Family Medical Clinic in Alberta.See Note 4 - Discontinued Operations.The Company anticipates that no material gain or loss will be recognized on the sale of these assets. 14.COMPARATIVE FIGURES Certain figures in the 2006 consolidated financial statements have been reclassified to conform to the basis of presentation in 2007.The results for Family Medical Clinics, which were reported as part of Medical Services in 2006, have been reclassified as discontinued operations (Note 4). 18 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS THE FOLLOWING COMMENTARY SHOULD BE READ IN CONJUNCTION WITH THE CONSOLIDATED FINANCIAL STATEMENTS AND RELATED NOTES CONTAINED ELSEWHERE IN THIS FORM 10-Q. THE DISCUSSION CONTAINS FORWARD-LOOKING STATEMENTS THAT INVOLVE RISKS AND UNCERTAINTIES. THESE STATEMENTS RELATE TO FUTURE EVENTS OR OUR FUTURE FINANCIAL PERFORMANCE. IN SOME CASES, YOU CAN IDENTIFY THESE FORWARD-LOOKING STATEMENTS BY TERMINOLOGY SUCH AS "MAY," "WILL," "SHOULD," "EXPECT," "PLAN," "ANTICIPATE," "BELIEVE," "ESTIMATE," "PREDICT," "POTENTIAL," "INTEND," OR "CONTINUE," AND SIMILAR EXPRESSIONS. THESE STATEMENTS ARE ONLY PREDICTIONS. OUR ACTUAL RESULTS MAY DIFFER MATERIALLY FROM THOSE ANTICIPATED IN THESE FORWARD-LOOKING STATEMENTS AS A RESULT OF A VARIETY OF FACTORS, INCLUDING, BUT NOT LIMITED TO, THOSE SET FORTH UNDER PART II, ITEM 1.A "RISK FACTORS" AND ELSEWHERE IN THIS QUARTERLY REPORT ON FORM 10-Q. The Company’s operations are comprised of three business units: Staffing Solutions, Medical Services and Healthcare Consulting Services.During the first half of 2007, 52% of the Company’s revenue was generated by the Staffing Solutions unit; 45% by the Medical Services unit; and 3% by the Healthcare Consulting unit.From a Gross Margin perspective, the gross margin generated from the three business units was 27%, 65% and 8%, respectively. The Company is well positioned to deal with the continuous challenges that confront the Canadian healthcare system.Some of these challenges, including the growing shortage of ER doctors, longer waiting times by patients, and the growing cost of public medicine, play directly into the Company’s strengths. The Company’s Staffing Solutions provide physician-staffing services to more than 30 healthcare facilities across Ontario, including rural and urban hospitals as well as tertiary care centers and corrections facilities. MEII’s Medical Services, which are delivered through wholly owned subsidiaries, include chronic pain management and intravenous infusion services for pharmaceutical companies in conveniently located community-based clinics and family medical clinics The Company’s Healthcare Consulting Services provide custom solutions for governments and national and provincial bodies on a variety of matters including primary care renewal, project evaluation, and healthcare human resource planning. The Company tracks its operations by monitoring certain key performance indicators.For Staffing Solutions, the Company monitors the number of contracts under administration, monthly shifts booked, and gross margin per contract.For Medical Services, the Company tracks the number of infusions for Infusion Services and the number of patient referrals, average billing per patient and the number of patient visits for the pain management practice.For Healthcare Consulting Services, the Company tracks the gross margin per contract and our win / loss ratio on contract bids.The Company also measures certain key balance sheet ratios such as working capital, to monitor our cash flow situation. The Staffing Solutions business is driven by the Company’s ability to recruit and retain physicians and nurse practitioners.With the chronic shortage of healthcare providers, the Company dedicates considerable resources to attracting new providers to the Company.Because of the limited supply of healthcare providers, the inability to attract additional personnel could limit the Company’s ability to fill open shifts and to continue its revenue growth. Growth of the Company’s Medical Services business is dependent on several factors.The Infusion business is reliant upon the Company’s ability to introduce new drug therapies through its infusion clinics 19 and by expanding the number of clinic locations. Failure to succeed with either of these initiatives will limit the Company’s ability to drive its revenue growth.For Pain Management Services, growth is dependent on the Company’s ability to recruit additional doctors to provide pain therapies. The growth of Healthcare Consulting Services is dependent on market developments in Canadian healthcare.At this time, management believes that there exist growth opportunities because of on-going demand for health human resource planning, primary healthcare reform initiatives and pandemic planning. STAFFING SOLUTIONS MEII is the leading provider of ER doctors to Ontario hospitals. The Company provides physician-staffing services to more than 30 healthcare facilities across Ontario, including rural and urban hospitals as well as tertiary care centers and corrections facilities. The Company believes that on-going physician shortages and continuing demand for improved levels of care will continue to drive its Staffing Solutions business. In addition to its conventional ER staffing, MEII has developed a unique integrated staffing solution, which was trialed in 1996 to recruit primary care practitioners into mental health facilities.Based on patient population, the nature of the cases being treated, and the total cost of the current system, MEII introduced a healthcare model combining Primary Care Physicians with Primary Care Nurse Practitioners. This was the first time a nurse practitioner function was introduced into a mental health setting. The program, now in its tenth year of operation, has received high satisfaction ratings from both staff and patients, resulting in one of the Company’s clients receiving the ACE award from the Ministry of Health for Innovation in Health Care Delivery Design. In June 2002, the Centre for Addiction and Mental Health in Toronto, Canada, awarded MEII a similar contract for primary care services. In 2004, the Company introduced Primary Health Care Nurse Practitioners to its mix of healthcare providers in community-based hospitals. In September 2006 the Company recruited Dr. Jim Ducharme to lead the clinical aspect of Staffing Solutions.Dr. Ducharme is a nationally recognized emergency medicine specialist and is the past president of the Canadian Association of Emergency Physicians.Dr. Ducharme brings a very broad perspective of the challenges facing emergency departments today and he is an important asset in the Company’s future growth of the Staffing Solutions business.Dr Ducharme was instrumental in the Company’s development of a training program designed for Ontario’s family physicians.In concert with the College of Family Physicians, MEII developed and hosted training sessions designed to re-introduce family physicians to the ER.The program was well received and it is anticipated that future training sessions will ensue in 2007.Concurrent with the addition of Dr. Ducharme, the division was realigned to expand its business development capabilities in anticipation of increased staffing opportunities. MEDICAL SERVICES MEII provides innovative medical services directly to healthcare consumers. Infusion Services In March 2001, MEII entered into an agreement with Schering-Plough Canada Inc. to become a coordinator for the community-based infusion of the medication known as Remicade™. This contract capitalizes on the Company's access to clinics for the treatment of patients with various inflammatory disorders, including rheumatoid arthritis and Crohn's disease. The Company delivered more than 10,100 infusions in 2006.During the first half of 2007, the Company provided approximately 7,300 infusions, compared to approximately 4,720 infusions in the first six months of 2006. 20 MEII expects continued growth for this service, as infusion services move from institutional to community-based settings. As of June 30, 2007, the Company operated 22 virtual clinics across Ontario.On an as-required basis, the Company rents space in community-based medical clinics.MEII’s team of infusion coordinators arrange for patients to arrive at the clinic at a prescribed time and for a physician and nurse to be available to attend to their needs.The Remicade™ is supplied by a local pharmacy. Remicade™ is currently approved by Health Canada for six indications in Ontario: rheumatoid arthritis, Crohn’s disease, ankylosing spondylitis ulcerative colitis, psoriatic arthritis and psoriasis. Once an indication is approved by Health Canada, it is more likely that doctors will prescribe the medicine and that insurance companies will insure the medicine.Historically, more than 85% of infusions have related to Crohn’s disease and rheumatoid arthritis.Total infusions grew by 54% in the first six months of 2007 over the same period in 2006.The Company expects growth related to Remicade™ to level off in the near term, unless additional indications are approved by Health Canada. The Company continues to look for additional products to offer through its infusion clinics and the opportunity to open clinics in new locations. Pain Management Services MEII’s chronic pain management service, CPM Health Centres Inc. (“CPM”), was launched in November 2004 with the acquisition of the Scarborough Pain Clinic. A second location, in downtown Toronto, was opened in December 2004, two more locations were opened in 2005, in Hamilton and Mississauga and a fifth one in Oakville, Ontario opened in 2006.During the first six months of 2007, clinics were opened in Ottawa, London, Oshawa, and St. Catharines Ontario. CPM has developed a standardized approach to the treatment of chronic pain, using an integrated multi-disciplinary approach including anesthetists and ER physicians, amongst others. In August of 2005, Dr. Roman Jovey, the President of the Canadian Pain Society, joined CPM as its Medical Director.Over the last 15 years, Dr. Jovey has developed an international reputation in the field of chronic, non-cancer pain, using pharmacotherapy.In addition to maintaining a private practice, Dr. Jovey also consults with the pharmaceutical industry and educational institutions on medical educational programs related to pain.He is also a medico-legal expert for the Canadian Medical Protective Association on cases related to opioids, pain and addiction.In his capacity as Medical Director, Dr. Jovey oversees the clinical aspects of CPM and assists in the training of new physicians. The Company intends to increase the number of physicians available to treat those suffering from chronic pain and thereby improve service availability to a healthcare sector that is plagued by long wait times.The Company has developed and launched a training program specifically designed to educate emergency room physicians in chronic pain management. The clinic that CPM acquired in November 2004 increased patient visits from approximately 300 patients per month to more than 700 patients per month during 2006.Year-over-year, CPM almost doubled its patient visits from approximately 8,140 patient visits during the first six months of 2006 to approximately 15,500 patient visits in the first half of 2007. Plans are underway to further increase capacity in 2007 by training more doctors and by opening additional clinics. 21 HEALTHCARE CONSULTING Over the years, MEII has developed significant experience in international and domestic healthcare consulting.Currently the Company is providing consulting services under several contracts, advising on a range of issues related to primary care staffing, health human resource planning, and integrated service delivery models. The Company is currently in negotiations with several provincial bodies to provide services.During 2006 the Company provided services to the Ministry of Health and Long-Term Care, Ontario, in regards to pandemic planning and the use of nurse practitioners and physicians’ assistants in an ER setting; developed and designed nine business plans with respect to Family Health Teams across Ontario; and assisted the Ministry of Health, Nova Scotia in researching the use of international medical graduates. MEII has used a ‘virtual’ model to build its healthcare consulting practice.Under the guidance of MEII’s Director of Health Services Consulting, the Company responds to contract tenders for projects that meet pre-defined criteria.Project-specific teams are assembled, based on the needs of the contract.The Company calls on the expertise of leading academics and industry leaders to work on specific projects.On a recent contract, the Company worked with two internationally recognized subject-matter experts, a former senior public-health officer and surgeon, two professors at leading Canadian universities, a lawyer, and a chief health human resource officer for a provincial government.In tandem with MEII’s own project manager, the contract was won in a competition against bids from several multi-national consulting firms. DISCONTINUED OPERATIONS- GOVERNMENT HEALTHCARE SERVICES In March 2001, the Company was awarded an administrative management services contract (the “DND Contract”), the largest of its kind, to provide medical staffing for military bases of the Department of National Defence (DND) across Canada. The DND Contract had an initial period of three years ending on March 31, 2004, but it was amended and extended until March 31, 2005. In December 2004 MEII learned that it was not successful in its bid to win a replacement contract with DND and its contractual relationship for DND medical staffing services ended on March 31, 2005. In January 2005 the Company filed a Cdn$100,000,000 lawsuit against the winning bidder and a former employee of the Company. This action was settled on July 11, 2006. On January 31, 2005, the Company filed a complaint with the Canadian International Trade Tribunal (CITT) wherein the Company questioned the manner in which the Government of Canada’s procurement for the DND medical staffing contract was conducted. On April 26, 2006, the Federal Court of Appeal dismissed the Company’s application. RESULTS OF OPERATIONS Three months ended June 30, 2007 compared to three months ended June 30, 2006 REVENUE The Company's revenue from continuing operations for the three months ended June 30, 2007 was $5,352,286 compared to $4,757,232 for the three months ended June 30, 2006. The increase in revenue during the 2007 period over the comparable 2006 period of approximately 12% was attributable to an increase in the Medical Services division.Divisional revenues were: 22 Quarter Ended June 30, Revenue 2007 2006 Staffing Solutions 2,638,345 3,026,526 Medical Services 2,613,454 1,513,358 Healthcare Consulting 100,487 217,348 Total 5,352,286 4,757,232 Staffing revenues decreased 13% during the three months ended June 30, 2007 from the corresponding period in 2006.This decrease in the 2007 period relative to the 2006 period was primarily attributable to the loss of two significant contracts earlier in the year. Revenue from the Medical Services division increased 72% to $2,613,454 from $1,513,358 in 2006.The increase was driven by the following: 1. In late 2004, the Company launched its Pain Management business.In the second quarter of 2007, the Pain Management business generated $1,547,872 in revenue compared to $819,756 in 2006 as the Company grew from five to nine clinics.The Pain Management business, as discussed previously, is an opportunity for the Company to generate considerable growth.It is a field of healthcare that is vastly under-serviced in Canada.The Company recently opened its ninth clinic location and more sites are scheduled for 2007.Management believes that strong revenue growth will continue in the current fiscal year, though no assurance can be given that such growth will in fact be achieved. 2. During the first half of 2007, the Company increased its base of intravenous infusion clinics from 16 to 22.The Infusion revenues increased to $1,065,582 from $693,602 in 2006, coincident with the increased number of infusion clinics.The 53% increase in the Infusion business was driven by a 49% increase in infusions from 2,544 in the second quarter of 2006 to 3,796 in the same quarter of 2007 and higher average revenue per infusion. Revenue from Healthcare Consulting was $217,348 for the second quarter of 2006 compared to $100,487 for the quarter ended June 30, 2007, a decrease of 54%.Contracts that the Company expected to sign, have been delayed and accordingly revenues decreased during the first quarter of the year GROSS MARGIN Gross margin (revenue less physician and other direct costs) increased to $1,656,546 (18%) for the second quarter of 2007, from $1,339,418 for the same period in 2006. Quarter Ended June 30, Gross margin 2007 2006 Staffing Solutions 428,003 582,004 Medical Services 1,168,097 667,164 Healthcare Consulting 60,446 150,251 Total 1,656,546 1,399,419 The Gross Margin from the Staffing business decreased to $428,003 from $582,004 in 2006.The decrease of 27% was driven by the decrease in the number of contracts under management and by the loss of a particular contract that had a higher than average gross margin. There was a decrease in the gross margin percentage, 16.2% in 2007 versus 19.2% in 2006, because of the loss of the 23 aforementioned high margin contract and because the Company had a higher percentage of fixed fee contracts which resulted in a lower gross margin per contract. The Gross Margin from Medical Services increased 75%, or approximately $500,000 in the second quarter of 2007 compared to the same period in 2006.As discussed above concerning revenue, this is attributable to (a) the growth of the Pain management business ($265,000); and (b) increased Infusion volumes ($185,000) and better margin per infusion ($50,000). The Gross Margin from Consulting Services decreased 60% for the second quarter of 2007 from $150,251 in 2006 to $60,446 in 2007.The decrease is Gross Margin is attributable to decreased volume of activity in 2007. OPERATING EXPENSES Operating expenses are comprised of both direct and indirect operating expenses.Direct expenses include those costs that are directly related to the operations of the business unit.Indirect expenses include corporate overheads, which are allocated to the divisions, based on the gross margin earned by the division. On an overall basis, operating expenses increased 42% to $1,699,173 for the second quarter of 2007 from $1,189,522 for the quarter ended June 30, 2006.The increase was largely attributable to increased costs associated with the Medical Services where costs increased $556,477, driven by increased business volumes. On a divisional basis, after the allocation of corporate overheads, operating expenses were as follows: Quarter Ended June 30, Operating expenses 2007 2006 Staffing Solutions 379,822 475,757 Medical Services 1,065,459 508,982 Healthcare Consulting 253,892 204,783 Total 1,699,173 1,189,522 AMORTIZATION AND INTEREST Amortization increased from $46,628 for the three months ended June 30, 2006 to $88,124 for the same period in 2007.During the fourth quarter of 2006 and the first half of 2007, the Company increased its capital spending on leasehold improvements and equipment associated with its Pain Management centers.Consequently amortization costs increased in the second quarter of 2007 compared to the same period of the previous year. For the three months ended June 30, 2007, the Company earned interest net of bank charges of $46,057, compared to $6,813 in the same period in 2006.When the Company completed its financing in July 2006, the cash on hand increased significantly and interest earned on the cash on hand increased accordingly. Interest on long-term debt in the second quarter of 2007 increased from $14,449 in the second quarter of 2006 to $39,883.The increase is associated with the interest charges attributed to the Series I Special Shares.This is a non-cash expense. 24 OTHER EXPENSES Stock-based compensation expenses were $nil for the second quarter of 2007 compared to $10,456 for the second quarter of 2006.Stock compensation expenses arise when options or warrants, issued to employees or others, vest.In 2006 the costs associated with the vesting of certain management options were expensed in the period. Interest expense on the financial liability carried at amortized cost of $4,279 (2006 - $nil) arises as a result of the Company adopting Handbook Section 3855, “Financial Instruments - Recognition and Measurement”.This is a non cash expense. INCOME TAXES For the three months ended June 30, 2007 and 2006, there was no provision for income taxes payable due to the large tax loss carry-forwards available from previous loss years.The Company is liable for income taxes in accordance with Canadian federal and provincial income tax legislation. We do not expect to be liable for significant corporate income tax in Canada in the foreseeable future because we have significant net operating loss carry forwards for Canadian income tax purposes. DISCONTINUED OPERATIONS (GOVERNMENT HEALTHCARE SERVICES) Family Medical Clinics For the three month period ended June 30, 2007 the Company reported a loss from its Family Medical Clinics of ($73,697) compared to a loss of ($48,488) in the same period in 2006.The Company is in the process of disposing of all Family Medical Clinics.The losses increased in the current fiscal quarter when one of the physicians at the Calgary clinic resigned, reducing the billings at the clinic. Government Health Services During the three month period ended June 30, 2007, the Company had income from Government Health Services (the “DND Contract”) of $9,328 compared to a loss of ($52,354) in the second quarter of 2006.The costs incurred in the second quarter of 2006 relate to expenses incurred in attempting to recover amounts from Public Works and Government Services Canada (“PWGSC”).The income earned in the second quarter of 2007 relates to interest earned on settlements negotiated with PWGSC. Six months ended June 30, 2007 compared to six months ended June 30, 2006 REVENUE The Company's revenue from continuing operations for the six months ended June 30, 2007 was $10,423,436 compared to $9,040,702 for the six months ended June 30, 2006. The increase in revenue during the 2007 period over the comparable 2006 period of approximately 15% was attributable to an increase in Medical Services, while Staffing Solutions and Healthcare Consulting both reported decreased revenues.Divisional revenues were: Six months Ended June 30, Revenue 2007 2006 Staffing Solutions 5,375,616 5,687,083 Medical Services 4,698,656 2,701,752 Healthcare Consulting 349,164 651,867 Total 10,423,436 9,040,702 25 Staffing revenues decreased 5% for the six months ended June 30, 2007 from 2006.This decrease was attributable to the loss of two contracts earlier in the year. Revenue from the Medical Services division in the first six months of 2007 increased 74% to $4,698,656 from $2,701,752 in 2006.The increase was driven by. 1. In late 2004, the Company launched its Pain Management business.For the first six months of 2007 the Pain Management business generated $2,728,214 in revenue compared to $1,447,040 in 2006 as the Company grew from five to nine clinics.The Pain Management business, as discussed previously, is an opportunity for the Company to generate considerable growth.It is a field of healthcare that is vastly under serviced in Canada.The Company has recently opened its ninth clinic location and more sites are scheduled for 2007.It is anticipated that strong revenue growth will continue in the current fiscal year. 2. The Infusion business increased to $1,970,242 from $1,254,712 in 2006.The 57% increase in the Infusion business was driven by a 55% increase in infusions from 4,719 in the first six months of 2006 to 7,293 in the same period of 2007. Revenue from Healthcare Consulting was $349,164 for the first six months of the year compared to $651,867 for the six months ended June 30, 2006, a decrease of 47%.Contracts that the Company expected to sign have been delayed and accordingly revenues decreased during the first quarter of the year. GROSS MARGIN Gross margin (revenue less physician and other direct costs) increased to $3,045,616 (18%) for six month period ended June 30, 2007, from $2,574,168 for the same period in 2006. Six months Ended June 30, Gross margin 2007 2006 Staffing Solutions 830,995 1,056,123 Medical Services 1,984,765 1,115,917 Healthcare Consulting 229,856 402,129 Total 3,045,616 2,574,169 The Gross Margin from the Staffing business decreased to $830,995 from $1,056,122 in 2006.The decrease of 22% was driven by the decrease in the number of contracts under management and by the loss of a particular contract that had a higher than average gross margin. There was a decrease in the gross margin percentage, 15.5% in 2007 versus 18.6% in 2006, because of the loss of the aforementioned high margin contract and because the Company had a higher percentage of fixed fee contracts which resulted in a lower gross margin per contract. The Gross Margin from Medical Services increased 78%, or approximately $870,000 for the first half of 2007 compared to the same period in 2006.As discussed above concerning revenue, this is attributable to (a) the launch of the Pain management business ($430,000); and (b) increased Infusion volumes ($365,000) and better margin per infusion ($75,000). The Gross Margin from Consulting Services decreased 43% for the first six months of 2007 from $402,129 in 2006 to $229,856 in 2007.The decrease is Gross Margin is attributable to decreased business activity in the first half of 2007. 26 OPERATING EXPENSES Operating expenses are comprised of both direct and indirect operating expenses.Direct expenses include those costs that are directly related to the operations of the business unit.Indirect expenses include corporate overheads, which are allocated to the divisions, based on the gross margin earned by the division. On an overall basis, operating expenses increased 43% ($978,852) to $3,238,351 for the first half of 2007 from $2,258,499 for the same period in 2006.The increase in expenses is largely attributable to increased costs associated with the Medical Services ($925,000). On a divisional basis, after the allocation of corporate overheads, operating expenses were as follows: Six months Ended June 30, Operating expenses 2,007 2,006 Staffing Solutions 809,480 810,259 Medical Services 1,961,105 1,035,563 Healthcare Consulting 467,766 412,677 Total 3,238,351 2,258,499 AMORTIZATION AND INTEREST Amortization increased from $86,934 for the six months ended June 30, 2006 to $141,823 for the same period in 2007.During the fourth quarter of 2006 and the first half of 2007, the Company increased its capital spending on leasehold improvements and equipment associated with its Pain Management centers.Consequently amortization costs increased in the second quarter of 2007 compared to the same period of the previous year. For the six months ended June 30, 2007, the Company earned interest net of bank charges of $53,390, compared to $nil in the same period in 2006.When the Company completed its financing in July 2006, the cash on hand increased significantly so that interest earned exceeded the bank charges incurred. Interest on long-term debt for the six months ended June 30, 2007 increased from $14,449 in 2006 to $68,980.The increase of $54,531 is associated with the interest charges attributed to the Series I Special Shares.This is a non-cash expense. OTHER EXPENSES Stock compensation expenses were $nil for the six month period ended June 30, 2007 compared to $88,859 for the same period in 2006.Stock compensation expenses arise when options or warrants, issued to employees or others, vest.In 2006 the costs associated with the vesting of certain management options were expensed in the period as were the costs associated with the extension of 1,437,500 share purchase warrants. Interest expense on the financial liability carried at amortized cost of $9,036 (2006 -$nil) arises as a result of the Company adopting Handbook Section 3855, “Financial Instruments - Recognition and Measurement”.This is a non cash expense. 27 INCOME TAXES For the six months ended June 30, 2007 and 2006, there was no provision for income taxes payable due to the large tax loss carry-forwards available from previous loss years.The Company pays income taxes in accordance with Canadian federal and provincial income tax legislation. We do not expect to pay significant corporate income tax in Canada in the foreseeable future because we have significant net operating loss carry forwards for Canadian income tax purposes. DISCONTINUED OPERATIONS - GOVERNMENT HEALTHCARE SERVICES Family Medical Clinics For the six month period ended June 30, 2007 the Company reported a loss from its Family Medical Clinics of ($125,208) compared to a loss of ($81,533) in the same period in 2006.The Company is in the process of disposing of all Family Medical Clinics.The losses increased in the current fiscal year when one of the physicians at the Calgary clinic resigned, reducing the billings at the clinic. Government Health Services During the six month period ended June 30, 2007, the Company had income from Government Health Services (the “DND Contract”) of $3,941 compared to income of $69,280 for the same period in 2006.The costs in 2006 relate to expenses incurred in attempting to recover amounts from PWGSC.The income earned in 2007 relates to interest earned on settlements negotiated with PWGSC. LIQUIDITY AND CAPITAL RESOURCES As at June 30, 2007, the Company's cash position was $2,760,733 compared to $4,028,128 at December 31, 2006. The Company’s principal source of liquidity is its cash on hand and its cash flow from operations.Historically we have incurred operating losses; however, in 2006 the Company reported cash flow from operations of approximately $736,000.This arose when the Company received $1,800,000 (Cdn$2,000,000) on the settlement of an outstanding lawsuit.The Company’s working capital position (current assets minus current liabilities) decreased by approximately $1,014,000 in the six months of 2007.During this time, the Company continued its expansion of its Pain Management business, by opening four new Pain Management centers.Capital expenditures in the first six months increased to approximately $760,000 from $95,000 in the first half of 2006. The reduction in the cash position of ($1,267,395) in the first six months of 2007 resulted from (a) a decrease of cash from operations of ($160,000); (b) changes to non-cash working capital items of ($480,000); (c) a ($35,000) change from discontinued operations, comprised of a loss of ($121,000) from discontinued operations and a $86,000 increase in working capital from discontinued operations; (d) ($851,000) used by the Company in investing activities with respect to the purchase of property, plant and equipment and deferred clinic set-up costs and (e) the repayment of notes payable of ($75,000). The strengthening of the Canadian dollar relative to the US dollar resulted in a positive foreign exchange impact of $336,000. The investing activities largely related to funds used for the acquisition of leasehold improvements at the Company’s Pain Management centers. In the second quarter the Company implemented a cost reduction strategy.It is expected that this initiative will yield annualized cost savings of up to $400,000 once it is fully implemented. The Company believes that cash on hand is adequate to finance our working capital, capital expenditure, and other obligations for the foreseeable future. 28 OFF BALANCE SHEET ARRANGEMENTS The Company is not a party to any off-balance sheet arrangements. ADOPTION OF ACCOUNTING POLICIES Effective January 1, 2007, the Company has adopted the Canadian Institute of Chartered Accountants (“CICA”) Handbook; Section 3855 “Financial Instruments - Recognition and Measurement”; Section 3865 “Hedges”; and Section 1530 “Comprehensive Income”. These accounting standards introduce new requirements for the recognition and measurement of financial instruments, the application of hedge accounting and the reporting of comprehensive income that are designed to harmonize Canadian accounting standards with US and International Financial Reporting Standards. On January 1, 2007, the Company adopted the provisions of Financial Accounting Standards Board (“FASB”) Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (“FIN 48”), an interpretation of FASB Statement No. 109, “Accounting for Income Taxes.” FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The interpretation requires that the Company recognize the impact of a tax position in the financial statements if that position is more likely than not of being sustained on audit, based on the technical merits of the position. FIN 48 also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods and disclosure. In accordance with the provisions of FIN 48, any cumulative effect resulting from the change in accounting principle is to be recorded as an adjustment to the opening balance of deficit. The adoption of FIN 48 did not result in a material impact on the Company’s financial position or results of operations. For details of the specific accounting changes and related impacts, refer to Notes 3 and 9 in the unaudited interim consolidated financial statements. Recently Issued Accounting Pronouncements In September 2006, the FASB issued SFAS No. 157, "Fair Value Measurements" which is effective for fiscal years beginning after November 15, 2007 and for interim periods within those years. This statement defines fair value, establishes a framework for measuring fair value and expands the related disclosure requirements. The Company is currently evaluating the potential impact of this statement on its consolidated financial statements. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities.” This standard provides companies with an option to report selected financial assets and liabilities at fair value. The Standard’s objective is to reduce both complexity in accounting for financial instruments and the volatility in earnings caused by measuring related assets and liabilities differently. This standard also establishes presentation and disclosure requirements designed to facilitate comparisons between companies that choose different measurement attributes for similar types of assets and liabilities. This Statement is effective as of the beginning of an entity’s first fiscal year beginning after November 15, 2007. The Company is currently evaluating the potential impact of this statement on our consolidated financial statements. CRITICAL ACCOUNTING POLICIES AND ASSUMPTIONS The preparation of consolidated financial statements in conformity with Canadian generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent liabilities during the reporting period.Significant areas requiring the use of estimates relate to:1) the reported amounts of revenues and expenses, 2) the assessment of collection risk associated with accounts receivable, 3) the disclosure of contingent liabilities, and 4) reporting for income taxes. We evaluate our estimates on an on-going basis. 29 We state our accounting policies in the notes to the audited consolidated financial statements and related notes for the year ended December 31, 2006. These estimates are based on information that is currently available to us and on various other assumptions that we believe to be reasonable under the circumstances.Actual results could vary from those estimates under different assumptions or conditions.We believe that the following critical accounting policies affect the more significant judgments and estimates used in the preparation of our consolidated financial statements: • We maintain accruals for revenues, physician fees and other direct costs, salaries, benefits, and other costs.Major accruals, revenues and expenses, relate to the accrual of revenue and expenses associated with staffing contracts.These accruals are of a short duration; that is, revenues and expenses are generally known before financial statements are finalized.Based on historical experience our accruals have proven accurate.Should changes occur in the future, we may be required to revise our accrual assumptions. • We maintain an allowance for doubtful accounts for estimated losses resulting from fraudulent claims made by patients, the inability of our corporate customers to make required payments, or as a result of a dispute in the invoiced amount.Fraudulent claims arise when patients seek medical care and provide an invalid health card for payment.The introduction of electronic medical records services, which pre-screen patients prior to services being rendered, is rapidly diminishing our exposure to fraudulent claims by patients.We determine the adequacy of our bad debt allowance by continually evaluating individual customer receivables, considering the customer’s financial condition, credit history and current economic and business conditions. If the financial condition of our customers were to deteriorate, resulting in an impairment of their ability to make payments, additional allowances may be required. Historically losses on uncollectible accounts have not exceeded our allowances. As of December 31, 2006, our allowance for doubtful accounts was $23,203 (2005 - $17,836). • We are subject to various claims and legal actions in the ordinary course of our business. These matters include breach of contract or similar matters arising from contractual disputes. Our hospital and healthcare facility clients may also become subject to claims, governmental inquiries and investigations and legal actions to which we may become a party relating to services provided by our professionals. From time to time, and depending upon the particular facts and circumstances, we may be subject to indemnification obligations under our contracts with our hospital and healthcare facility clients relating to these matters.Material pending legal proceedings brought against the Company are described in Note 10 of the financial statements included with this quarterly report on Form 10-Q. As mentioned, we are unable to determine our potential exposure regarding these lawsuits at this time.Similarly, we have other contingent liabilities that pertain to amounts potentially owing to government authorities.We continue to evaluate the probability of an adverse outcome and will provide accruals for such contingencies as required. We are currently not aware of any other such pending or threatened litigation or similar contingency that we believe is reasonably likely to have a material adverse effect on us. If we become aware of such claims against us, we will evaluate the probability of an adverse outcome and provide accruals, as required, at that time. • The Company is required to estimate the amount of tax payable for the current year and the future income tax assets and liabilities recorded in the financial statements accounts for future tax consequences of events that have been reflected in its financial statements.Significant management judgment is required to assess the timing and probability of the ultimate tax impact.The Company records valuation allowances on future tax assets to reflect the expected realizable future tax benefits.Actual income taxes could vary from these estimates due to future changes in income tax law, changes in the jurisdictions in which the Company operates, the inability to generate sufficient future taxable income or unpredicted results from potential examinations or determinations of each year’s liability by the taxing authorities.Valuation allowances primarily relate to potential future tax assets arising from accounting amortization claimed in excess of tax depreciation and tax losses carried forward.Management must assess both positive and negative evidence when determining whether it is more likely than not that future tax assets will be recoverable in future periods.Based on this assessment, a valuation allowance must be established where management has determined, based on current facts and reasonable 30 assumptions, that such future tax assets will not likely be realized by the Company.Realization is based on the Company’s ability to generate sufficient future taxable income.The Company intends to maintain a valuation allowance against its future tax assets until sufficient positive evidence exists to support its reversal.Changes in material assumptions can occur from period to period due to the aging of prior year’s losses, the cumulative effect of current period taxable income and other sources of positive and negative evidence.If these changes in material assumptions were to provide sufficient positive evidence, the Company could record the net benefit of $3.1 million associated with non-capital loss carryforwards and tax pools of $9.2 million, or a portion thereof, as a recovery of income taxes in the period when realization becomes more likely than not and a corresponding increase in net future income tax assets. • The Company is required to make certain assumptions in determining the value of stock based compensation. Management has applied the Black Scholes model for determining the value of stock based compensation.Inherent in the application of the Black Scholes model are certain assumptions with respect to the future payment of dividends, the risk free rate of return and volatility of the stock.Based on these assumptions a charge to income is incurred when these instruments vest.Actual experience could vary materially from the assumptions made by management. The Company believes that the above standards would not have a material impact on its financial position, results of operations or cash flows as it relates to the reconciliation of Canadian and United States accounting policy differences. ITEM 3: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK There are no financial instruments that are sensitive to changes in interest rates or exposed to foreign currency exchange gains/losses. ITEM 4: CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures: Our management with the participation of our principal executive officer and principal financial officer has evaluated the effectiveness of our disclosure controls and procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) pursuant to Rule 13a-15c under the Exchange Act as of the end of the period covered by this Annual Report on Form 10-K. We have undertakensignificant efforts to establish a framework to improve internal controls over financial reporting. We committed considerable resources to design, implement and document our internal controls. In performing the assessment, our management believes that these efforts have improved our internal controls over financial reporting; however, management has identified one material weakness in internal control over financial reporting existing as of December 31, 2006. Management determined that our access controls over our financial application system did not operate to segregate incompatible duties. This lack of segregation was not compensated effectively with other compensating, detective controls. This deficiency was evaluated as representing a more than remote likelihood that a misstatement that is more than inconsequential, but less than material, could occur. The control deficiency could result in a misstatement to the financial statement accounts, resulting in a material misstatement to annual or interim consolidated financial statements that would not be prevented or detected by our internal control over financial reporting. As a result, management concluded that a material weakness exists and thus we are not able to conclude that our internal control over financial reportingand disclosure controls were effective as of the end of the period covered by our Annual Report on Form 10-K. However, this weakness in our internal control over financial reporting did not result in any adjustments nor did it result in any material misstatement of our 2006 annual or interim consolidated financial statements.Management has initiated steps to segregate the incompatible duties in question. 31 Changes in Internal Control over Financial Reporting: There was no change in our internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) that occurred during the period covered by this Annual Report on Form 10-Q that has materially affected, or is reasonably likely to materially affect our internal control over financial reporting. PART II:OTHER INFORMATION ITEM 1A.RISK FACTORS There have been no material changes in our risk factors from those disclosed in our 2006 Annual Report on Form10-K. ITEM 6. EXHIBITS Exhibit 31.1Rule 13a-14(a)/15d-14(a) Certification of the Chief Executive Officer of the Company. Exhibit 31.2Rule 13a-14(a)/15d-14(a) Certification of the Chief Financial Officer of the Company. Exhibit 32.1Section 1350 Certification of Chief Executive Officer Exhibit 32.2Section 1350 Certification of Chief Financial Officer. 32 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MED-EMERG INTERNATIONAL INC. (Registrant) Principal Executive Officer By: /s/ Dr. Ramesh Zacharias Ramesh Zacharias Chief Executive Officer Date: August 14, 2007 Principal Financial and Accounting Officer: By: /s/ William Danis William Danis Chief Financial Officer Date: August 14, 2007 33
